DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
 
	Response to Amendment
This Office action is in response to the applicant’s communication filed 01/06/2022.
Status of the claims:
Claims 1, 3 – 15, and 17 – 19 are pending in the application.
Claims 1, 12, and 17 are amended.
Claims 2, 16, and 20 – 23 are cancelled.

In response to applicant’s arguments and amendments, the rejection under 35 U.S.C 112(b) of claims 13 and 20 have been withdrawn. However, the rejection of claims 17 – 19 under 35 U.S.C 102 has been maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the tab" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bashiri (US 20110190862 A1).
Regarding claim 17, Bashiri discloses a delivery system (stent delivery device) (abstract), comprising: 
a sheath (pusher wire 106) (paragraph [0030] and Fig. 15); 
a retrieval capsule (holders 150) (paragraph [0043]); 
a press-fit retrieval pin (bumper 146) (Examiner’s note: the bumper 146 is press-fitted into the recess of the holder 150 – Fig. 14) that fits by compression (Examiner’s note: bumpers are made from soft deformable plastic – paragraph [0040]; thus the bumper 146, the pin, would have some degree of compression and expansion) of the retrieval pin within retrieval capsule (holders 150) (Examiner’s note: bumper 146 fits within the cups of the holder 150) (paragraph [0043] and Fig. 14); and 
a retrieval wire (core wire 144) (paragraph [0043]) having a proximal end and a distal end, 
wherein one of the retrieval capsule (holders 150) and the press-fit retrieval pin (bumper 146) is attached to the sheath (push wire 106) (Examiner’s note: the bumper 146 is attached to the push wire 106 indirectly via a handle, not 
Regarding claim 18, Bashiri discloses wherein the press-fit retrieval pin (bumper 146) is attached to the sheath (push wire 106) (Examiner’s note: the bumper 146 is attached to the push wire 106 indirectly via a handle, not shown) and the retrieval capsule is attached to the retrieval wire (core wire 144) (Examiner’s note: the bumper 146 is attached to the core wire 144 – Fig. 15).
Regarding claim 19, Bashiri discloses wherein the press-fit retrieval pin (bumper 146) includes a head portion having a shape of a ball (Examiner’s note: the head of the bumper 146 is ball shape), a bullet or an arrowhead, and includes a resilient material wherein the pre-fit includes compression of the head portion and elastic expansion of the retrieval capsule (holders 150) (Examiner’s note: the holders 150 are made up of shape-memory material that can expand and contract when needed – paragraph [0043]) when the head portion is located in the corresponding recess of the retrieval capsule (Examiner’s note: bumpers are made from soft deformable plastic – paragraph .
Allowable Subject Matter
Claims 1, 3 – 8, and 10 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination fails to disclose or make obvious a delivery system for a vascular graft modular assembly comprising a sheath for confining a tubular branch body, a retrieval capsule, a press-fit retrieval pin, and a retrieval wire; the system further comprising an endoprosthetic device, wherein the endoprosthetic device comprises a docking branch, where the tubular branch body is received within a docking branch of the endoprosthetic device.
The closest prior art, Bashiri (cited above), teaches the sheath for confining a tubular branch body, the retrieval capsule, a press-fit pin, and the retrieval wire. However, Bashiri does not disclose or make obvious the endoprosthetic device, whereby the tubular branch body is received within the endoprosthetic device. It would not have been obvious nor is there any motivation to modify Bashiri to include the endoprosthetic device, because Bashiri already teaches a prosthetic device (the stent), and to add another endoprosthesis would render the device of Bashiri inoperable for its intended purpose. 
Response to Arguments
Applicant’s arguments, filled 01/06/2022, with respect to the rejection(s) of claims 17 – 20 have been fully considered and are not persuasive. Regarding the argument of “there is no disclosure in Bashiri of a delivery device that includes retrieval capsule 81 and press-fit retrieval pin 57 that fits by compression of press-fit retrieval pin 57 within retrieval capsule 81, as set forth in Applicant's claim 17”, the claim as currently written requires a sheath, retrieval capsule, and a retrieval pin that fits within the retrieval capsule via some amount of compression. The claim does not require that the only way the retrieval pin can fit is through compression of the pin. Furthermore, the press-fit retrieval pin (bumper 146) is pressed (compressed), to some degree, to come to a fitting engagement with the retrieval capsule (holders 150); and because the retrieval pin (bumper 146) is made up of a “soft deformable plastic” as stated in paragraph [0040], the retrieval pin (bumper 146) will compress (deform) when pressed by the retrieval capsule (holders 150). To overcome the rejection, the examiner suggests citing to more or different structures to differentiate the retrieval pin and the retrieval capsule.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew P. Restaino/Examiner, Art Unit 3771                   

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771